[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                OCTOBER 15, 2007
                                No. 07-11492                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                    BIA Nos. A79-479-665 & A79-479-666

JEAN ROBERT REID,
MARIE RENEE REID KENOL,

                                                                Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (October 15, 2007)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Jean Robert Reid, a native and citizen of Haiti, seeks review of the final
order of the Board of Immigration Appeals affirming the decision of the

Immigration Judge to deny Reid’s application for asylum and withholding of

removal under the Immigration and Nationality Act, 8 U.S.C. §§ 1158, 1231; 8

C.F.R. § 208.16(c).1 Reid’s application is on behalf of himself and his wife, Marie

Renee Reid Kenol. Reid argues that the BIA erred by: (1) determining that he had

not suffered persecution on account of a statutorily protected ground; and (2)

concluding that he is not member of a particular social group because wealthy

property owning Haitians do not constitute a cognizable social group.

       We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Here, the BIA issued its own opinion and did not expressly adopt

the IJ’s decision. We therefore review the BIA’s decision. To the extent that the

BIA’s decision was based upon a legal determination, our review is de novo. See

Mohammed v. Ashcroft, 261 F.3d 1244, 1247–48 (11th Cir. 2001). We review the

BIA’s factual determinations under the substantial evidence test, and we must

affirm the BIA’s decision “if it is supported by reasonable, substantial and

probative evidence on the record considered as a whole.” Antipova v. United


       1
          Because Reid does not raise any issues regarding his claim for relief under the
Convention Against Torture in his opening brief, he has abandoned any challenge to the denial
of this relief on appeal. See Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005) (“When an appellant fails to offer argument on an issue, that issue is
abandoned.”).
                                                 2
States Att’y Gen., 392 F.3d 1259, 1261 (11th Cir. 2004) (quotation omitted); Al

Najjar, 257 F.3d at 1283–84 (citation omitted). “To reverse the [BIA]’s fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)

(considering withholding of removal claim).

      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General has discretion to grant

asylum if the alien meets the INA’s definition of “refugee.” Id. § 1158(b)(1). A

“refugee” is:

      [A]ny person who is outside any country of such person’s nationality
      or, in the case of a person having no nationality, is outside any
      country in which such person last habitually resided, and who is
      unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

Id. § 1101(a)(42)(A). The burden of proof is on the alien to establish that she is a

refugee by offering “credible, direct, and specific evidence in the record.” Forgue

v. United States Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      To establish asylum eligibility, the alien must demonstrate: (1) past

persecution on account of “race, religion, nationality, membership in a particular

social group, or political opinion”; or (2) a “well-founded fear” that one of these

                                           3
statutorily listed factors will cause such future persecution. 8 C.F.R. § 208.13(a),

(b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection requires the

alien to present specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution on account of” a statutory factor. Al Najjar, 257

F.3d at 1287 (quotations omitted).

      “The statutes governing asylum and withholding of removal protect not only

against persecution by government forces, but also against persecution by

non-governmental groups that the government cannot control.” Ruiz v. United

States Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006). “An imputed political

opinion, whether correctly or incorrectly attributed, may constitute a ground for a

‘well founded fear’ of political persecution within the meaning of the INA.” Al

Najjar, 257 F.3d at 1289 (citations omitted). An asylum applicant need not show

merely that he has a political opinion, but must show that he was persecuted

because of the imputed opinion. INS v. Elias-Zacarias, 502 U.S. 478, 483, 112

S.Ct. 812, 816, 117 L.Ed.2d 38 (1992).

             [I]t is not enough for an asylum applicant to prove that he refused to
      cooperate with guerrillas because of his political opinion. “Even if [the
      evidence compels the conclusion that the petitioner refused to cooperate
      with the guerrillas because of his political opinion, the petitioner] still has to
      establish that the record also compels the conclusion that he has a
      ‘well-founded fear’ that the guerrillas will persecute him because of that
      political opinion, rather than because of his refusal to [cooperate] with
      them.”

                                           4
Rivera v. United States Att’y Gen., 487 F.3d 815, 822 (11th Cir. 2007) (quotations

omitted, alteration in original).

      A request for withholding of removal requires that an alien show that his life

or freedom would more likely than not be threatened in his country of origin on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 243(b)(3), 8 U.S.C. § 1253(b)(3); Sepulveda v. United

States Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005). Where a claimant fails to

establish eligibility for asylum, which carries a lower burden of proof than for

withholding of removal, he likewise fails to establish eligibility for this other form

of relief. See Al Najjar, 257 F.3d at 1293.

      Reid first argues that the BIA erred in determining that he was not

persecuted on account of a statutorily protected ground. Specifically Reid

contends that he was persecuted by the supporters of a political party, Lavalas, in

part because of the imputed political opinion that he was not a Lavalas supporter.

We disagree.

      Reid has not presented any evidence that compels a conclusion that his

persecution was based on an imputed political opinion. Reid presented evidence of

four incidents. First, Reid testified that in November 2000, five men who he

identified as Lavalas supporters stopped his car on a public road, threw him on the

ground, and robbed him of his valuables. The BIA determined that this was a
                                           5
crime of opportunity, and that the evidence did not indicate that he was targeted for

any other reason than his valuables. Because Reid was robbed of all of his

possessions on a public road, and there is no evidence that the men said or did

anything to indicate that they had any motive beyond monetary gain, there is

nothing to compel the conclusion that Reid was persecuted based on a protected

ground.

      The next incident presented by Reid was that one morning at his job, one of

his employees who he knew to be a Lavalas supporter threatened him with

retaliation after he reprimanded the employee for arriving late. The BIA found that

the threat appeared to be based on a personal grudge rather than any protected

ground, and that the fact that the employee might have had Lavalas connections did

not make the threat one based on a protected ground. The record indicates that the

employee threatened Reid immediately after he confronted the employee about his

late arrival, and therefore there is nothing to compel the conclusion that Reid was

persecuted based on a protected ground.

      The next incident Reid complained about was that between November 2000

and April 2001, he was threatened by Lavalas supporters at the port where he

worked after he refused to get them jobs to allow them to steal from the port for the

benefit of the Lavalas group. The BIA concluded that these threats were based on

personal grudges related to Reid’s job and hiring practices, not on any statutorily
                                          6
protected ground. The Supreme Court has said that persecution based on the

refusal to support a political group does not constitute persecution based on an

actual or imputed political opinion. See Elias-Zacarias, 502 U.S. at 483, 112 S. Ct.

at 816 (discussing that persecution due to a refusal to join forces with the guerillas

is not persecution on account of a political opinion). And the record indicates that

the Lavalas supporters were threatening Reid because he refused to support their

organization. Therefore, there is no evidence to compel the conclusion that Reid

was persecuted based on a protected ground.

      Reid’s final evidence of persecution was that he was threatened by Lavalas

supporters after he refused to falsify the inventory of a lumber shipment, which

would have provided a profit for them. The BIA determined that this was based on

Reid’s refusal to engage in criminal activities that would support the Lavalas

group, not based on any political opinion he may have held. There is nothing in

the record to indicate that the threats were based on anything other than Reid’s

refusal to support the Lavalas group. As discussed above, persecution based on a

failure to support a political group is not persecution on account of a political

opinion. See id. Therefore, there is no evidence that compels a conclusion that

Reid was persecuted based on a protected ground.

      Reid’s next contention of error is that the BIA found that as a wealthy

Haitian landowner employed by a large business, he could not be part of a
                                           7
cognizable social group. However, we need not address this argument because

even if he were a member of a particular social group, there is no evidence that he

was persecuted “on account of” his membership in that group. See 8 U.S.C. §

110a(a)(42)(A). The only evidence Reid presented that he was persecuted based

on his social group, which he asserts to be wealthy property owning Haitians, was

the robbery. However, as discussed above, the BIA determined that the robbery

was a crime of opportunity motivated solely by the robbers’ desire to steal Reid’s

valuables. The evidence demonstrates that the men stopped Reid on a public road,

took all of his valuables on him and in his car, and then left. There is no indication

that the men were aware that Reid was a wealthy landowner, and the background

information on Haiti indicates that violence and crime are high across all socio-

economic levels. Therefore, Reid has not presented any evidence that compels the

conclusion that he was persecuted based on membership in a protected social

group.

         Because Reid did not establish eligibility for asylum, which carries a lower

burden of proof than the withholding of removal, his withholding of removal claim

necessarily fails. See Al Najjar, 257 F.3d at 1293.

         AFFIRMED.




                                            8